                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                                                                                               July 17, 2019
                                                                                            David J. Bradley, Clerk
                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

LINA SALEK,                                                  §
                                    Plaintiff,               §
                                                             §
v.                                                           §      CIVIL ACTION NO. 4:18-01664
                                                             §
SUNTRUST MORTGAGE, INC.,                                     §
            Defendant.                                       §

                                              MEMORANDUM AND ORDER

            Before the Court in this breach of contract lawsuit is Defendant’s Motion for

Summary Judgment (“Motion”) [Doc. # 35].                              Plaintiff filed a response,1 and

Defendant replied.2                          The Motion is ripe for decision.   Based on the parties’

briefing, pertinent matters of record, and relevant legal authority, the Court grants

Defendant’s Motion and dismisses Plaintiff’s claims with prejudice.

I.          BACKGROUND

            This is a dispute between Plaintiff Lina Salek and her mortgagee, Defendant

SunTrust Mortgage, Inc., (“SunTrust”), over SunTrust’s allegedly delayed

disbursement of insurance proceeds for damage Salek’s house sustained during


1
            Plaintiff’s Response and Brief in Opposition to Defendant’s Motion for Summary
            Judgment (“Response”) [Doc. # 37].
2
            Defendant’s Reply in Support of Motion for Summary Judgment (“Reply”)
            [Doc. # 38].


P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
Hurricane Harvey. Plaintiff Salek and Ata Tom Salek, Plaintiff Salek’s husband

and a non-party to this lawsuit, purchased a house located in Houston, Texas, in

September 2010.                      To fund their purchase, Salek and her husband executed a

Promissory Note and Deed of Trust with Defendant SunTrust.3

            Under the Deed of Trust, Salek was required to maintain hazard and flood

insurance for the house and use any insurance proceeds to restore or repair the

property.4 Paragraph 5 of the Deed of Trust provides in relevant part:

            During such repair and restoration period, Lender shall have the right
            to hold such insurance proceeds until Lender has had an opportunity
            to inspect such Property to ensure the work has been completed to
            Lender’s satisfaction, provided that such inspection shall be
            undertaken promptly. Lender may disburse proceeds for the repairs
            and restoration in a single payment or in a series of progress payments
            as the work is completed.5

Paragraph 7 provides in relevant part:

            If insurance or condemnation proceeds are paid in connection with
            damage to, or the taking of, the Property, Borrower shall be
            responsible for repairing or restoring the Property only if Lender has
            released proceeds for such purposes. Lender may disburse proceeds
            for the repairs and restoration in a single payment or in a series of
            progress payments as the work is completed.6

3
            Note [Doc. # 37-4]; Deed of Trust [Doc. # 35-1].
4
            Deed of Trust ¶ 5.
5
            Id.
6
            Id. ¶ 7.


                                                       2
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
            After Salek’s house was damaged by Hurricane Harvey, Salek made a claim

with her flood insurer.7 Salek received a $90,667.65 flood insurance payment on

November 1, 2017, which she endorsed and sent to SunTrust.8 In total, the Saleks

received and forwarded to SunTrust $129,122.47 in insurance payments.9

            On November 3, 2017, SunTrust sent Salek an “Insurance Claims Package,”

listing the steps required for SunTrust to disburse the insurance proceeds.10

SunTrust requested Salek provide the insurance company adjuster’s worksheet, a

signed contract or proposal with a contractor, a contractor’s waiver of lien, the

contractor’s W-9, and a copy of the contractor’s license.11 SunTrust further stated

that after receipt of these documents, if Salek’s loan was current, her “initial check

amount will be up to the greater of $40,000 or 10% of the unpaid principal

balance.”12 Upon demonstrating that at least 50% of the repairs were completed,

the Package states the “second check will equal 50% of the remaining claim
7
            Plaintiff’s Responses to Defendant’s First Set of Interrogatories and Requests for
            Production (“Plaintiff’s Responses”) [Doc. # 35-6], Response to Interrogatory No.
            2.
8
            SunTrust Payment Screens [Doc. # 37-9], at SUNTRUST 000895 (ECF 11).
9
            Plaintiff’s Responses, Response to Interrogatory No. 4.
10
            Insurance Claims Package [Doc. # 35-2], at SUNTRUST 000563 (ECF 5).
11
            Id. at SUNTRUST 000563-64 (ECF 5-6).
12
            Id. at SUNTRUST 000565 (ECF 7).


                                                 3
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
funds.”13 In order to receive the remaining proceeds, the Package states that Salek

must send all outstanding documentation and SunTrust would conduct an

inspection to confirm “all repairs” were complete.14

            On November 28, 2017, SunTrust released $15,400.00 of the received

insurance proceeds to Salek.15 On March 2, 2018, SunTrust conducted its initial

inspection of Salek’s house, which indicated that 50% of the necessary repairs

were completed.16                            On March 15, 2018, SunTrust disbursed an additional

$56,861.24 to Salek..17                         This $56,861.24 constituted 50% of the undisbursed

$113,722.47 in proceeds.18

            A second and third inspection on March 14 and 27, 2018, respectively

revealed that 92% and 95% of the repairs were completed.19 SunTrust did not


13
            Id.
14
            Id.
15
            SunTrust Letter dated November 28, 2017, re: Insurance Claim [Doc. # 35-2], at
            SUNTRUST 000570 (ECF 10).
16
            Inspection Form dated March 2, 2018 [Doc. # 35-3].
17
            SunTrust Letter dated March 15, 2018, re: Insurance Claim [Doc. # 35-5], at
            SUNTRUST 000573 (ECF 15).
18
            Plaintiff’s Responses, Response to Interrogatory No. 4; Oral Deposition of Lina
            Salek (“Salek’s Deposition”) [Doc. # 35-11], at 37:8-11.
19
            Inspection Form dated March 14, 2018 [Doc. # 35-4]; Inspection Form dated
            March 27, 2018 [Doc. # 35-5].


                                                            4
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
release additional funds to Salek after either of these inspections. On May 18,

2018, SunTrust concluded the repairs were 100% complete.20

            On May 22, 2018, Salek filed this lawsuit, alleging had SunTrust had failed

to timely disburse her insurance proceeds, and asserting claims for breach of the

Deed of Trust, breach of fiduciary duty, violations of the Texas Deceptive Trade

Practices Act (“DTPA”), and unjust enrichment.21 On May 25, 2018, Salek paid

off her outstanding loan in full, using, in part, the remaining insurance funds held

by SunTrust in Salek’s restricted escrow account.22

            On August 8, 2018, the Court granted in part SunTrust’s motion to dismiss

Salek’s claims, dismissing her fiduciary duty, DTPA, and unjust enrichment causes

of action.23 The Court also dismissed Salek’s contract claims stemming from

SunTrust’s actions occurring before the first property inspection on March 2, 2018,

and Salek’s contract claim based on SunTrust’s alleged failure to abide by oral

commitments to release the funds after 90% of the repairs were completed.24


20
            Excerpts from Account Notes [Doc. # 35-2], at SUNTRUST 000479 (ECF 20).
21
            Plaintiff’s Original Complaint [Doc. # 1].
22
            Disbursement Check Voucher [Doc. # 37-8], at SUNTRUST 000229 (ECF 1).
23
            Memorandum and Order dated August 8, 2018 [Doc. # 12], at 21.
24
            Id. at 6-8 & n.6.


                                                 5
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
            On September 7, 2018, Salek filed an amended complaint, asserting claims

for breach of the Deed of Trust and conversion.25 Salek asserts that SunTrust

breached the Deed of Trust and engaged in conversion of Salek’s insurance

proceeds by failing to disburse additional funds after the March 14 and 27, 2018,

inspections respectively revealed that 92% and 95% of the repairs were completed.

            SunTrust moves for summary judgment on Salek’s remaining claims.

II.         LEGAL STANDARD

            Under Federal Rule of Civil Procedure 56, “[a] party may move for

summary judgment, identifying each claim or defense—or the part of each claim or

defense—on which summary judgment is sought.”                     FED. R. CIV. P. 56(a).

Summary judgment on a claim or part of a claim is appropriate “if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Seacor Holdings, Inc. v. Commonwealth

Ins. Co., 635 F.3d 675, 680 (5th Cir. 2011) (quoting FED. R. CIV. P. 56(a)).

            For summary judgment, the initial burden falls on the movant to identify

areas essential to the non-movant’s claim in which there is an “absence of a

genuine issue of material fact.”             ACE Am. Ins. Co. v. Freeport Welding &

Fabricating, Inc., 699 F.3d 832, 839 (5th Cir. 2012). The moving party, however,

25
            Plaintiff’s First Amended Complaint [Doc. # 14], ¶¶ 36-45.


                                                6
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
“need not negate the elements of the nonmovant’s case.” Coastal Agric. Supply,

Inc. v. JP Morgan Chase Bank, N.A., 759 F.3d 498, 505 (5th Cir. 2014) (quoting

Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005)). The moving

party may meet its burden by pointing out “the absence of evidence supporting the

nonmoving party’s case.” Malacara v. Garber, 353 F.3d 393, 404 (5th Cir. 2003)

(citing Celotex, 477 U.S. at 323; Stults v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir.

1996)).

            In deciding whether a genuine and material fact issue has been created, the

court reviews the facts and inferences to be drawn from them in the light most

favorable to the nonmoving party. Reaves Brokerage Co. v. Sunbelt Fruit &

Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003). A genuine issue of material fact

exists when the evidence is such that a reasonable jury could return a verdict for

the non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

III.        DISCUSSION

            A.          Breach of Contract

            “The elements of a breach of contract action under Texas law are: ‘(1) the

existence of a valid contract; (2) performance or tendered performance by the

plaintiff; (3) breach of the contract by the defendant; and (4) damages sustained by

the plaintiff as a result of the breach.’” Certain Underwriters at Lloyd’s of London

                                             7
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
v. Lowen Valley View, L.L.C., 892 F.3d 167, 170 (5th Cir. 2018) (quoting Smith

Int’l., Inc. v. Egle Grp., LLC, 490 F.3d 380, 387 (5th Cir. 2007)). SunTrust

challenges only whether a genuine dispute of fact exists with respect to the third

element, i.e., that it breached the Deed of Trust.

            Salek contends SunTrust breached the terms of the Deed of Trust by failing

to timely disburse her insurance proceeds after SunTrust’s inspections on March 14

and 27, 2018, revealed that 92% and 95% of the total work was completed. Salek

argues that under Paragraph 7, SunTrust must release proceeds before Salek was

obligated to complete repairs. Salek further appears to argue that, under the Deed

of Trust, SunTrust is obliged to make progressive disbursements of funds as repairs

are completed.26

             Salek’s interpretation of the Deed of Trust is untenable. Paragraph 5 allows

SunTrust to hold Salek’s insurance proceeds “until [it] has had an opportunity to

inspect such Property to ensure the work has been completed to [its] satisfaction,


26
            Salek also argues that SunTrust breached the terms of the Promissory Note by
            refusing to allow Salek to apply the insurance proceeds to her outstanding loan
            balance, in violation of the Promissory Note’s right of prepayment. See Note ¶ 4.
            Salek did not include a claim for breach of contract based on the Promissory
            Note’s prepayment clause in her operative pleadings. See Amended Complaint
            ¶¶ 36-45. This claim is not properly before the Court. See Cutrera v. Bd. of Sup’rs
            of La. State Univ., 429 F.3d 108, 113 (5th Cir. 2005) (“A claim which is not raised
            in the complaint but, rather, is raised only in response to a motion for summary
            judgment is not properly before the court.”).


                                                 8
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
provided that such inspection shall be undertaken promptly.”27 Paragraphs 5 and 7

of the Deed of Trust state that SunTrust “may disburse proceeds for the repairs and

restoration in a single payment or in a series of progress payments as the work is

completed.”28 Under Paragraph 7, Salek is “responsible for repairing or restoring

the Property only if [SunTrust] has released proceeds for such purposes.”29 The

Deed of Trust does not state that funds must be disbursed according to a schedule

or that funds must be released when repairs have reached certain percentages of

completion. A holistic reading of these provisions is that SunTrust was required to

disburse some proceeds—but not all—to Salek before she was obliged to begin

repairs. Once a portion of the proceeds were disbursed, Salek’s duty to repair

ripened and SunTrust had no obligation to disburse all the funds in advance of

Salek’s completion of other repairs or when the repairs reached a certain

percentage of completion. Instead, SunTrust’s only other contractual obligation

was, assuming a prompt inspection, to release the funds once the “work ha[d] been

completed to [SunTrust’s] satisfaction.”30


27
            Deed of Trust ¶ 5.
28
            Id. ¶¶ 5, 7 (emphasis added).
29
            Id. ¶ 7.
30
            See id. ¶ 5.


                                             9
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
            No genuine dispute exists over whether SunTrust complied with these terms.

SunTrust disbursed $15,400.00 to Salek on November 28, 2017.                             After an

inspection revealed that 50% of the necessary repairs were complete, SunTrust

disbursed 50% of the remaining insurance proceeds, $56,861.25, to Salek on

March 15, 2018.                        SunTrust’s failure to disburse additional funds after until

approximately two months the March 14 and 27, 2018, inspections, which

disclosed that repairs were 92% and 95% complete, respectively, was not a

violation of any provision of the Deed of Trust. Salek cites no summary judgment

evidence demonstrating, and does not argue, that the repairs and restoration of her

house by this time had “been completed to [SunTrust’s] satisfaction.” 31

            Because Salek fails to demonstrate the existence of a genuine factual dispute

whether SunTrust breached the Deed of Trust, the Court grants summary judgment

and dismisses Salek’s breach of contract claim.




31
            Salek argues that SunTrust may not rely on the Insurance Claims Package to
            demonstrate its compliance with the Deed of Trust because the Insurance Claims
            Package is not a contract between the parties. Salek alternatively argues that even
            if the Insurance Claims Package binds the parties, SunTrust breached its terms.
            The Court agrees with Salek that the Insurance Claims Package is not a contract
            between the parties, and thus SunTrust’s breach of the Insurance Claims Package,
            if it occurred, cannot give rise to a breach of contract claim.


                                                         10
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
            B.          Conversion

            Under Texas law, “[t]he elements of a conversion claim are (1) the plaintiff

owned or had possession of the property or entitlement to possession; (2) the

defendant unlawfully and without authorization assumed and exercised control

over the property to the exclusion of, or inconsistent with, the plaintiff’s rights as

an owner; (3) the plaintiff demanded return of the property; and (4) the defendant

refused to return the property.” Stroud Prod., L.L.C. v. Hosford, 405 S.W.3d 794,

811 (Tex. App.—Houston [1st Dist.] 2013, pet. denied).              “There can be no

conversion where the owner has expressly or impliedly assented to the taking or

disposition.” Robinson v. Nat’l Autotech, Inc., 117 S.W.3d 37, 39-40 (Tex. App.—

Dallas 2003, pet. denied), cited with approval in Ashmore v. JMS Constr., Inc., No.

05-15-00537-CV, 2016 WL 7217256, at *13 (Tex. App.—Dallas Dec. 13, 2016,

no pet.). A party may be liable for conversion if it, without authorization,

“wrongfully assumes and exercises dominion and control over another’s property,

to the exclusion of the true owner’s rights, even though possession of the property

may have originally been acquired by lawful means.” Bosworth v. Gulf Coast

Dodge, Inc., 879 S.W.2d 152, 158 (Tex. App.—Houston [14th Dist.] 1994, no

writ).

            Salek has not presented evidence to create a genuine factual dispute over

whether SunTrust “unlawfully and without authorization assumed and exercised
                                             11
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
control over” Salek’s insurance proceeds. See Stroud Prod., 405 S.W.3d at 811.

For the reasons stated above, the Deed of Trust authorized SunTrust to exercise

control over and dispose of Salek’s insurance proceeds in the manner SunTrust did.

Because Salek “expressly . . . assented” under the Deed of Trust to SunTrust’s

disposition of her proceeds, Salek’s conversion claim fails as a matter of law. See

Robinson, 117 S.W.3d at 39-40; Nazareth Int’l., Inc. v. J.C. Penney Co., Inc., No.

Civ.A.3:04-CV-1265-M, 2005 WL 1520854, at *4 (N.D. Tex. Jan. 19, 2005)

(dismissing conversion claim when the parties’ contract authorized the defendant’s

challenged disposition of the relevant goods).

IV.         CONCLUSION AND ORDER

            For the foregoing reasons, the Deed of Trust authorized SunTrust’s

challenged disposition of Salek’s insurance proceeds. It is therefore

            ORDERED that the Defendant’s Motion for Summary Judgment

(“Motion”) [Doc. # 35], is GRANTED and Plaintiff Lina Salek’s claims are

DISMISSED with prejudice.

            A final judgment will separately issue.

            SIGNED at Houston, Texas, this 17th day of July, 2019.




                                                               NAN Y F. ATLAS
                                              12      SENIOR UNI   STATES DISTRICT JUDGE
P:\ORDERS\11-2018\1664MSJ.docx 190717.1240
